Citation Nr: 0713798	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-32 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for Crohn's 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel







INTRODUCTION

The veteran retired from active military service in July 
1985.  He served more than 20 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which awarded the veteran service-
connection for Crohn's disease at 10 percent, effective 
November 15, 2002.

The issue of entitlement to a rating in excess of 30 percent 
for Crohn's disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's Crohn's disease is productive of at least 
diarrhea and frequent exacerbations, with more or less 
constant abdominal distress.


CONCLUSION OF LAW

The criteria for an evaluation of at least 30 percent for 
Crohn's disease have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Codes 7319, 7323 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board finds that the veteran's Crohn's 
disease warrants at least an initial 30 percent rating and 
remands for further development the part of his claim seeking 
an evaluation in excess of 30 percent.  As such, no 
discussion of VA's duty to notify and assist is necessary.

The veteran is seeking entitlement to an increased disability 
rating in excess of 10 percent for his service-connected 
Crohn's disease.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim addressed herein.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities. 38 C.F.R., Part 4.  If the 
evidence for and against a claim is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The regulations establish a general rating formula for 
digestive system disorders.  38 C.F.R. § 4.114.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  Pursuant to Diagnostic Code 7319, irritable colon 
syndrome is rated 10 percent disabling when it results in 
frequent episodes of bowel disturbance with abdominal 
distress.  It is rated 30 percent disabling when it results 
in diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress. 
The Board also notes that Diagnostic Code 7323, ulcerative 
colitis, also may be applicable to the veteran's case.  
Pursuant to this section, impairment is rated 10 percent 
disabling when it results in infrequent exacerbations.  It is 
rated 30 percent disabling when it results in frequent 
exacerbations.  It is rated 60 percent disabling when it 
results in numerous attacks a year and malnutrition, with the 
veteran's health only fair during remissions.  Finally, it is 
rated 100 percent disabling when it results in marked 
malnutrition, anemia, and general debility; or, with serious 
complication as liver abscess.

In March 2003, a VA examination was conducted.  At the 
examination, the veteran reported constant diarrhea at eight 
to nine times daily, a loss of fifty pounds in a six week 
period, and no solid bowel movements for six to seven years.  
He denied constipation or pain.  The examiner diagnosed him 
as having Crohn's disease.

In an August 2003 statement, the veteran's private physician, 
Douglas J. Sprung, M.D., related that the veteran's Crohn's 
disease "causes diarrhea and may require many trips to the 
bathroom daily."  In November 2004, Dr. Sprung stated that 
the veteran had "periodic bouts of diarrhea and abdominal 
cramping."  

The veteran has also submitted a letter from his employment 
supervisor, [redacted].  Mr. [redacted] states that in the 
two year period of working together, the veteran has had an 
ongoing problem of frequent restroom usage.  He states that 
the veteran had submitted documentation to the Postal Service 
Family and Medical Leave Act Coordinator to request approval 
for a serious health condition, i.e. Crohn's disease, and 
that this request was approved.  A copy of that form, 
completed by James. A. Voirin, D.O. in July 2003, was 
attached.  While noting that the veteran was asymptomatic at 
the time of completing the form, Dr. Voirin noted that the 
veteran may be absent from work two to five days per month 
due to his Crohn's disease.  

In light of the foregoing, the Board finds that the veteran's 
disability warrants an evaluation of at least 30 percent 
whether considered under Diagnostic Codes 7319 or 7323.  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, effective November 15, 2002, a 30 percent 
rating for Crohn's disease is granted.


REMAND

The evidence of record is unclear as to whether a rating in 
excess of 30 percent is warranted under Diagnostic Code 7323.  
The most recent medical report in the file is dated in 
November 2004.  The veteran should be asked if he has 
received any treatment since that date and to provide any 
appropriate medical release forms.  An attempt to obtain any 
relevant treatment records should be made.  A current VA 
examination should also be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked if he 
has received any treatment for the 
disability at issue since November 
2004, and to provide any appropriate 
medical release forms.  After obtaining 
any necessary release forms from the 
veteran, the RO should contact any 
private or VA medical facilities the 
veteran identifies and obtain copies of 
any medical records relating to the 
veteran dated since November 2004.  

2.  The veteran should be scheduled for a 
VA examination to determine the current 
extent of his Crohn's disease.  Prior to 
the examination, the claims folder should 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examiner should 
specifically address whether the 
veteran's Crohn's disease is productive 
of any signs of malnutrition, weight 
loss, anemia, or liver abscess.  The 
veteran's health during remission periods 
should also be noted.

3.  Thereafter, the RO should enter a 
determination as to whether a rating in 
excess of 30 percent is warranted for the 
veteran's disability, including whether a 
higher evaluation is warranted on an 
extra-schedular basis.  If the benefit 
sought is not granted in full, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  Thereafter, if appropriate, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


